Citation Nr: 1127417	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  10-26 778	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for left upper extremity peripheral neuropathy.

3.  Entitlement to service connection for right upper extremity peripheral neuropathy.

4.  Entitlement to service connection for a chronic disability manifested by right foot numbness.


REPRESENTATION

Veteran represented by:	Marine Corps League



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1992 to June 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction over the appeal currently resides with the RO in Cleveland, Ohio. 

The Board notes that the Veteran's May 2009 notice of disagreement to the August 2008 rating decision included a number of other issues that are not listed above.  The Board has found that these other issues are not in appellate status because the Veteran's June 2010 VA Form 9, Appeal to Board of Veterans' Appeals, specifically limited his appeal to only the issues listed on the first page of this decision.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) ("where ... the claimant expressly indicates an intent that adjudication of certain specific claims not proceed at a certain point in time, neither the RO nor BVA has authority to adjudicate those specific claims, absent a subsequent request or authorization from the claimant or his or her representative").

The Veteran's May 2009 notice of disagreement also requested a personal hearing.  However, the Veteran thereafter withdrew that request at his March 2010 Decision Review Officer (DRO) conference.  Therefore, the Board finds that adjudication of the current appeal may go forward without scheduling him for a hearing.



FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence is against a finding that a current low back disability was caused or aggravated by the Veteran's military service or that arthritis of the low back manifested within one year of service separation.

2.  The preponderance of the competent and credible evidence is against a finding that the Veteran was diagnosed with left upper extremity peripheral neuropathy at any time during the pendency of the appeal.

3.  The preponderance of the competent and credible evidence is against a finding that the Veteran was diagnosed with right upper extremity peripheral neuropathy at any time during the pendency of the appeal.

4.  The preponderance of the competent and credible evidence is against a finding that the Veteran was diagnosed with a chronic disability manifested by right foot numbness at any time during the pendency of the appeal.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated by military service, and arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

2.  Left upper extremity peripheral neuropathy was not incurred in or aggravated by military service, or caused or aggravated by a service connected disability.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).

3.  Right upper extremity peripheral neuropathy was not incurred in or aggravated by military service, or caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).

4.  A chronic disability manifested by right foot numbness was not incurred in or aggravated by military service or caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Under 38 U.S.C.A. § 5102 VA has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A (West 2002). 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a) (West 2002).  

Initially, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether he has veteran status.  

Next, the Board finds that letters dated in January 2008, March 2008, and May 2008, issued prior to the August 2008 rating decision, provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  Furthermore, even if the above letters did not provide adequate 38 U.S.C.A. § 5103(a) notice, the Board finds that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letters as well as the rating decision and the statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent evidence including all of the Veteran's service treatment records and his post-service records from Dr. Greg Poyle, Lorain Physical Therapy, and the Cleveland VA Medical Center.

In this regard, the Board notes that a November 1997 treatment record from Dr. Poyle makes reference to the Veteran filing a Workmen's Compensation claim in connection with his September 1997 low back injury at work.  No further reference to this alleged claim is found in any other medical record or writing found in the claims file.  Moreover, despite being asked by VA on three occasions to provide VA with authorizations to obtain all of his relevant medical records, the Veteran has never provided VA with an authorization to request these private records or claimed that they were relevant to his current appeal.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that VA had no duty to request a Veteran's Social Security Administration (SSA) records when there was no specific allegation that the evidence, reports, or evaluations in conjunction with the SSA decision are relevant to the current claim and the SSA decision found in the record also does not identified testimony, documents, and/or medical reports relating to the Veteran's claim); See also Counts v. Brown, 6 Vet. App. 473, 476 (1994), citing Godwin v. Derwinski, 1 Vet. App. 419, 425 (1991) (noting that the "duty to assist is not unlimited" and that "the duty to develop pertinent facts applies to 'all relevant facts.'") (citation omitted)); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) ("'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim. . . . [and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim"); cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Board finds that VA adjudication of the current appeal may go forward without first attempting to obtain these private records.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that "[t]he duty to assist is not always a one-way street."  If a veteran desires help with his claims, he must cooperate with VA's efforts to assist him). 

As to the claim of service connection for a low back disability, the record shows that the Veteran was afforded a VA examination in April 2010 that is adequate to adjudicate the claim because, after a review of the record on appeal and an examination of the Veteran, the examiner provided a medical opinion as to the origin or etiology of his disorder along with a rationale for the opinions that was supported by citation to evidence found in the record.  See 38 U.S.C.A. § 5103A(d) (West 2002); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As to the claims of service connection for peripheral neuropathy of the bilateral upper extremities and a chronic disability manifested by right foot numbness, while the RO did not obtain medical opinions in connection with these claims, the Board finds that a remand is not required to obtain such opinions.  The Board has reached this conclusion because service treatment records are negative for the claimed disorders, the post-service record is negative for a diagnosis of these claimed disorders during the pendency of the appeal, and, the Board does not find the Veteran's statements regarding continuity of symptomatology competent and credible for reasons that will be explained below.  See 38 U.S.C.A. § 5103A(d) (West 2002); Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (holding that VA was not required to provide a medical examination when there is no credible evidence of an event, injury, or disease in service when the Board does not find his statements credible); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claims

The Veteran and his representative claim that his low back disability, upper extremity peripheral neuropathy, and right foot numbness were caused by his military service.  It is also alleged that his upper extremity peripheral neuropathy and right foot numbness were caused by his low back disability.  It is also requested that the Veteran be afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Moreover, for certain chronic disorders, such as arthritis, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In summary, in order to establish service connection for the claimed disorder on a direct basis, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Low Back Disability

With the above criteria in mind, the Board notes that service treatment records, starting in April 1993, document the Veteran's complaints and treatment for low back pain diagnosed as first a muscle strain and later as mechanical low back pain.  See service treatment records dated in April 1993, May 1993, August 1993, September 1993, and March 1996; and examinations dated in July 1993 and April 1996.  They also show his being diagnosed with mild thoracic spine scoliosis.  Id.  Moreover, the Board finds that the Veteran is both competent and credible to report on the fact that he had problems with a painful low back while on active duty because these symptoms are observable by a lay person.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  

However, service treatment records, except for the one time diagnosis of a strain in April 1993, including the April 1996 separation examination, are negative for a diagnosis of anything other than mechanic low back pain.  In this regard, the Court has said that pain alone, without a diagnosed related medical condition, does not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  There is also no evidence of compensable arthritis of the low back within the first post-service year.  38 C.F.R. §§ 3.307, 3.309.  Moreover, the record is negative for medical opinion evidence linking current low back disabilities (i.e., degenerative disc disease and lumbosacral strain) to his military service.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  In fact, the record clearly points to the Veteran's post-service low back injury at work in September 1997 as the cause of all of his current low back problems.  See private treatment records from Dr. Poyle dated from September 1997 to January 1998 and from Lorain Physical Therapy dated from September 2003 to December 2003.  In this regard, the April 2010 VA examiner opined, after a review of the record on appeal and an examination of the Veteran, that the Veteran's current back complaints are less likely than not related to service give his intercurrent work injury in 1997.  This opinion is not contradicted by any other medical opinion of record.  See Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

The Veteran has submitted no competent medical nexus evidence contrary to the opinion cited above.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claim; he has not done so.  See 38 U.S.C.A. § 5107(a)  (noting it is a claimant's responsibility to support a claim for VA benefits).

As to the Veteran and his representative's claims that the Veteran's current low back disabilities were caused by his in-service strain, the Board notes that lay persons are generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998); citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Charles, supra.  

In this regard, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  However, the Board finds that a chronic low back disability is not such a condition.  See Davidson, supra; Jandreau, supra; Buchanan, supra; Charles, supra.  Therefore, because neither the Veteran nor his representative is competent to provide evidence as to a complex medical question, their opinions are not competent with regard to the etiology of the current low back disability.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Moreover, the Board finds that the lay statements as to a nexus are outweighed by the opinion by the VA examiner as well as the record which shows that the Veteran's post-service low back problems started after he sustained an injury at work in September 1997.  See Davidson, supra; Jandreau, supra; Buchanan, supra; Charles, supra.   

Therefore, the Board finds that any low back disability noted during service was temporary and/or transitory, and played no role in the Veteran's developing his post-service low back disabilities (i.e., degenerative disc disease and lumbosacral strain) after his separation from active duty.  Accordingly the Board finds that service connection for a low back disability is not warranted because, while the record includes both competent and credible evidence of in-service low back problems and service treatment records appear to have documented a low back disability diagnosed, at first as a strain and thereafter as mechanical low back pain, the weight of the competent and credible medical evidence is against finding a causal association or link between the post-service low back disabilities and an established injury, disease, or event of service origin.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); Rabideau, supra.  

As to post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the Board finds that the absence of any medical evidence documenting a post-service problem with the low back prior to the Veteran's September 1997 work injury to be compelling evidence against finding continuity.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (noting that service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service); See also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  

In this regard, the Board acknowledges, as it did above, that the Veteran's representative is competent to give evidence about what he sees and the Veteran is competent to give evidence about what he sees and feels; for example, the Veteran is competent to report that he had problems with pain and lost motion in his low back since service.  See Davidson, supra; Jandreau, supra; Buchanan, supra; Charles, supra.  However, the Veteran and his representative's contention as to the Veteran having a problem with a low back disability since service is contrary to what is found in the in-service and post-service medical records which clearly shows that his post-service low back problems started after his September 1997 work injury.  In these circumstances, the Board gives more credence to the independent medical evidence of record than the Veteran's and his representative's claims.  Therefore, entitlement to service connection for a low back disability based on post-service continuity of symptomatology must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(b).

Lastly, the Board finds that service connection is not warranted for a low back disability on a presumptive basis under 38 C.F.R. §§ 3.307, 3.309 because the record does not show the Veteran being diagnosed with a compensable level of arthritis in his low back in the first post-service year. 

Accordingly, the Board must conclude that the weight of the evidence is against the claim of service connection for a low back disability.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Upper Extremity Peripheral Neuropathy and Right Foot Numbness

Initially, the Board notes that service treatment records, including the April 1996 separation examinations, are negative for complaints and/or treatment for symptoms off and/or a diagnosis of peripheral neuropathy in either upper extremity or a chronic disability manifested by right foot numbness.  

Post-service, private treatment records from Dr. Poyle noted complaints of right foot and/or leg numbness.  See records dated from September 1997 to January 1998.  They also show in September 1997 the Veteran being diagnosed with "lumbar radiculitis." (sic)  Similarly, VA treatment records dated in June and July 2009 noted the Veteran's complaints of tingling in his hands and fingers.  

However, since the Veteran's filing of his appeal in October 2007, the post-service record, including the June 2008 and April 2010 VA examination reports, are negative for a diagnosis of peripheral neuropathy in either upper extremity or a chronic disability manifested by right foot numbness including radiculopathy.  In fact, the June 2008 VA examiner opined that neurological examination of all of the Veteran's four extremities was normal except for a slightly positive straight leg raising on the right side and the July 2009 electromyography (EMG) was normal.  These opinions are not contradicted by any other medical opinion of record.  See Colvin, supra.  

The Board acknowledges that the Veteran is competent to report that he had problems with tingling, numbness, and/or weakness in his upper extremities and his right foot in service and since that time because these symptoms are observable by a lay person.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  The Board also acknowledges that his representative is competent to report on what he can see.  Id.  However, the Board finds that the Veteran is neither competent nor credible to diagnosis peripheral neuropathy in either upper extremity or a chronic disability manifested by right foot numbness because he does not have the required medical expertise.  Id.  Furthermore, the Board finds more competent and credible the opinion by the medical expert who examined the claimant in June 2008 and who conducted the EMG in July 2009 than these lay claims.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (finding that in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

In light of the above, the Board must conclude that the preponderance of the competent and credible evidence of record does not show the Veteran has been diagnosed with peripheral neuropathy in either upper extremity or a chronic disability manifested by right foot numbness at any time during the pendency of his appeal despite the Veteran and his representative's claims to the contrary.  See Hickson, supra; McClain, supra.  Where there is no disability, there can be no entitlement to compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, entitlement to service connection for left upper extremity peripheral neuropathy, right upper extremity peripheral neuropathy, and a chronic disability manifested by right foot numbness must be denied on a direct and secondary basis.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310.

Conclusion

The Board has also considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  38 U.S.C.A. § 5107(b); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claims must be denied


ORDER

Service connection for a low back disability is denied.

Service connection for left upper extremity peripheral neuropathy is denied.

Service connection for right upper extremity peripheral neuropathy is denied.

Service connection for a chronic disability manifested by right foot numbness is denied.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


